 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT

 7                               EASTERN DISTRICT OF CALIFORNIA
 8
 9   JOE PHOMSOUPHA,                                      Civil No. 1:18-cv-00918-EPG

10          Plaintiff,                                    ORDER CONTINUING HEARING
11
                    v.                                    (ECF No. 28)
12
     ANDREW SAUL,
13   Commissioner of Social Security,
14
            Defendant.
15
16
            Pursuant to the stipulation of the parties (ECF No. 28), and finding good cause exists, the
17
     hearing set for January 21, 2020, is CONTINUED to March 17, 2020, at 2:00 p.m. in
18
     Courtroom 10 (EPG) before Magistrate Judge Erica P. Grosjean. Although personal appearance
19
     is encouraged, telephonic appearance is granted to anyone not within one hour of the Court, with
20
     said party(ies)to use the following dial-in number and passcode: 1-888-251-2909; passcode
21
     1024453. The parties should be prepared to address all arguments raised in Plaintiff's briefing
22
     with citations to the record. The parties should set aside one hour for the argument.
23
     IT IS SO ORDERED.
24
25      Dated:     January 22, 2020                            /s/
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28


                                                      1
